2021 IL App (1st) 172090
                                          No. 1-17-2090
                                          April 26, 2021




                                                                                     First Division
 ______________________________________________________________________________
                                             IN THE
                                 APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                        )   Appeal from the
                                                             )   Circuit Court of
          Plaintiff-Appellee,                                )   Cook County.
                                                             )
     v.                                                      )   No. 15 CR 19055
                                                             )
 JASON CONWAY,                                               )   Honorable
                                                             )   Charles P. Burns,
          Defendant-Appellant.                               )   Judge Presiding.



          PRESIDING JUSTICE WALKER delivered the judgment of the court, with opinion.
          Justice Hyman concurred in the judgment and opinion.
          Justice Pierce dissented, with opinion.

                                           OPINION


¶1     After a bench trial, the trial court found Jason Conway guilty of violating the armed

habitual criminal statute. 720 ILCS 5/24-1.7 (West 2014). Conway challenges the sufficiency of

the evidence, and he argues that the trial court erred by (1) giving a police officer’s testimony

greater weight solely because of the officer’s job, (2) allowing one expert to testify about the

results of another expert’s test of a swab, and (3) failing to inquire sufficiently into Conway’s
No. 1-17-2090

posttrial claim that he received ineffective assistance of counsel. We find the evidence sufficient

to convict. However, we hold that the trial court’s unsupported assertions about the special

perceptual powers of police officers require reversal and remand for a new trial.

¶2                                     I. BACKGROUND

¶3     Around noon on November 2, 2015, Chicago Police Officer Donald Story and several other

officers entered a house on Monroe Street in Chicago. They encountered several Black men and

women in the house. Officers arrested Conway on the first floor and found car keys in his pocket.

Story went to the basement, where he saw a purse strap hanging between two mattresses. He pulled

the strap and found two guns in the purse. Police charged Conway with violating the armed

habitual criminal statute. 720 ILCS 5/24-1.7 (West 2014).

¶4     Defense counsel filed a motion to suppress the evidence seized in the warrantless search of

the house on Monroe Street. The trial court denied the motion, in part because Conway did not

live in the house and therefore had no privacy rights there.

¶5     At the bench trial, Story testified that on November 2, 2015, he stopped his car on Monroe

Street, and from 150 feet away, he saw a man shoot at a moving car. After the car sped off, the

shooter, who wore a blue hoodie, opened the door of a car on the street and reached inside before

going into the house on Monroe Street. A number of officers responded to Story’s call for backup.

All went into the house the shooter had entered. Story saw the blue hoodie on the floor next to

Conway. The car keys retrieved from Conway’s pocket fit the car into which Story saw the shooter

reach. Story identified Conway in court as the shooter.

¶6     Police found seven spent shell casings on the ground in front of the house. A firearms

expert testified that the casings came out of one of the guns found in the purse Story found in the

basement of the house on Monroe Street.

                                               -2-
No. 1-17-2090

¶7     An officer swabbed Conway’s hands and the blue hoodie and sent the swabs to the lab for

testing. Scott Rochowicz, an expert on trace chemistry, testified that he did not test the swabs, but

he reviewed the notes Robert Burke made when Burke tested the swabs. Burke had found gunshot

residue in one sample labeled as coming from the hoodie and in the sample labeled as control, but

not in the second sample from the hoodie and not in either sample from Conway’s hands.

Rochowicz testified:

                A. “[Burke] made notes that it looks like the left back sample along with the

          control sample were not used in the manner in which they were submitted.

                Q. And what does that mean?

                A. Basically it means he believes that those samples may have been switched

          during their use.”

¶8     Rochowicz agreed with Burke’s conclusion that the hoodie bore gunshot residue and

Conway’s hands did not.

¶9     Defense counsel did not object to testimony about the gunshot residue test. The court

elicited Rochowicz’s clarification that he did not test the samples, but in accord with standard peer

review, he read Burke’s notes regarding Burke’s testing.

¶ 10   The State presented evidence that Conway had two prior convictions for Class 1 felonies

of possession and delivery of controlled substances.

¶ 11   The court noted that the case rested largely on the credibility of Story’s eyewitness

identification of Conway as the shooter. The court stated:




                                                -3-
No. 1-17-2090

                “The officer, who is a trained police officer, is not a civilian, testified that he

          was in a position to immediately react when the shots were fired and saw the shots

          being fired. ***.

                                                     ***

          *** The officer identified it specifically with regard to the sweatshirt, and

          apparently the sweatshirt does, as I stated earlier, have some tricomponent parts

          that are indicative of coming into contact with gunpowder residue.***

                                                     ***

                I do find that the officer was not startled, he was not in a situation where his

          perception might have been affected or that he might have been distracted. Again,

          he is a professional. He is a law enforcement official, which I think is something

          that I can take into consideration as compared to an individual who’s never had any

          such training and the dangers of false identification become more concerning then

          with a police officer. That is not a general statement. That is specifically to this

          officer. I believe his testimony is clear, credible, and convincing with regard to

          this.”

¶ 12   The circuit court found Conway guilty of violating the armed habitual criminal statute. In

allocution before sentencing, Conway said:

                “[Defense counsel] lied to you, your Honor. *** [W]e supposed to be here to

          hear the motion to reconsider [the denial of the motion to suppress]. They made me

          go to trial. We wasn’t even prepared for trial, your Honor.

                                                       ***



                                                 -4-
No. 1-17-2090

                *** I don’t know the reason I was pushed into trial. I didn’t get the chance to

           send nobody out to get anything done, your Honor.”

¶ 13   Conway said his attorney told him that the judge would reconsider the motion to suppress

during the trial. Conway told his attorney the name of the owner of the house on Monroe Street.

The court asked counsel what he did with the information, and the attorney answered: “Judge, the

fact that some lady owned the house I did not think was relevant as to whether he was the

gentleman that fired the gun outside the house and ran inside of the house.”

¶ 14   Conway explained that he expected that, on the motion for reconsideration of the denial of

the motion to suppress, he could assert that he had a right to privacy as a guest in his friend’s home.

Counsel responded:

                “I would rather consider it after a conviction because for all we know, we

           wouldn’t have to do a motion to reconsider if the court found him not guilty. It

           would be moot.

           So now we file it at the end, hoping the court changes his mind and vacates the

           guilty.”

¶ 15   The circuit court found that counsel had not provided deficient representation and the court

would have denied the motion to reconsider if counsel had made such a motion. The court

sentenced Conway to 14 years in prison. Conway now appeals.

¶ 16                                       II. ANALYSIS

¶ 17   Conway argues on appeal: (1) the evidence does not support the conviction, (2) the court

showed bias and considered matters outside the record in assessing Story’s credibility, (3) the court

erred by allowing Rochowicz to testify to Burke’s conclusions, (4) counsel provided ineffective



                                                 -5-
No. 1-17-2090

assistance, and (5) the court did not sufficiently inquire into Conway’s posttrial allegations that he

received ineffective assistance of counsel.

¶ 18                              A. Sufficiency of the Evidence

¶ 19   Conway emphasizes that Story saw the shooter for only a few seconds from 150 feet away

and, at that distance, Story could not have seen the shooter’s face clearly. Story saw several Black

men in the house the shooter entered. Story did not explain what distinguished those men from the

shooter. Because of the time it took for back up to arrive, the shooter could have hidden the gun in

the purse, taken off the hoodie, and left by the back door without Story seeing him depart.

¶ 20   Based on a distant eyewitness identification, the State presented a weak case, and the

corroborating evidence presents some problems. According to the State, the shooter thought

clearly enough to take off the hoodie, wash the gunshot residue off his hands, and hide the gun

between mattresses in the basement, but he sat right next to the hoodie and failed to wash the

gunshot residue off the hoodie. While we find the State’s characterization of the shooter odd, we

find that the discovery of the gun, Conway’s proximity to the hoodie, and the testimony that the

shooter reached into the car for which Conway held the keys suffices as corroboration of the

eyewitness identification. We find the evidence closely balanced but sufficient to support the

conviction.

¶ 21                                  B. Officer’s Credibility

¶ 22   Conway argues that the trial judge’s comments show that the judge harbored a pro-police

bias and based his findings on assertions not supported by any evidence in the record. No evidence

supports the assertion that police officers have any advantage over other witnesses in identifying

strangers they have seen once or that officers are less prone to false identifications. See United

States v. Veal, 182 F.3d 902 (2d Cir. 1999) (expert’s proffered testimony that “police officers are

                                                -6-
No. 1-17-2090

not superior eye witnesses” properly excluded as a matter of common sense). The trial judge here

stated, “He is a law enforcement official, which I think is something that I can take into

consideration as compared to an individual who’s never had any such training and the dangers of

false identification ***. That is not a general statement. That is specifically to this officer.”

¶ 23   We find that no evidence distinguished Story’s ability to make identification from the

abilities of any other officer. Story’s emphasis on his unobstructed view of the shooter’s face shows

that he intended the court to rely on his ability to recognize facial features of a person he saw for

five seconds from 150 feet. Courts have excluded expert testimony on the effect of distance on the

ability to identify a person, reasoning that “all jurors know that certain factors, such as lighting,

distance, and duration, may affect the accuracy of identifications.” United States v. Downing, 753
F.2d 1224, 1242 (3d Cir. 1985); see People v. Enis, 139 Ill. 2d 264 (1990). When courts have

considered testimony on the effect of distance, experts have stated that “for people with normal

vision the ability to identify faces begins to diminish at approximately 25 feet” (State v. Cabagbag,

277 P.3d 1027, 1036 n.11 (Haw. 2012)); “impairments and difficulty in accuracy are apparent

when the perpetrator is at least 30 yards away from the eyewitness.” State v. Holmes, 2012 WL
4097296, at *6-7 (Del. Super. Ct. Sept. 19, 2012); and “at about 150 feet away, a witness’s ability

to correctly identify somebody falls to essentially zero.” Benson v. State, 88 N.E.3d 1078 (Ind. Ct.

App. 2017) (table).

¶ 24   Story testified that he knew Conway shot the gun because he saw the shooter’s face from

150 feet away for five seconds, and Conway, like the shooter, wore blue jeans. Conway also sat

next to a blue hoodie which Story identified as the hoodie the shooter wore. Story did not notice

any unique characteristics of the blue jeans the shooter wore.

¶ 25   The appellate court has outlined the relevant principles:


                                                 -7-
No. 1-17-2090

                “The right of a defendant to an unbiased, open-minded trier of fact is so

       fundamental to our system of jurisprudence that it should not require either citation or

       explanation. It is rooted in the constitutional guaranty of due process of law [citation], and

       entitles a defendant to a fair and impartial trial before a court which proceeds not arbitrarily

       or capriciously, but upon inquiry, and renders judgment only after trial.” (Internal quotation

       marks omitted.) People v. McDaniels, 144 Ill. App. 3d 459, 462 (1986).

¶ 26   The judge here relied on his belief that the officer’s training gave him the ability to identify

facial characteristics from 150 feet away with only a few seconds to observe the face. The judge’s

comments show that the judge used “an underlying presumption favoring the exercise of

government power,” (Morgan Cloud, The Dirty Little Secret, 43 Emory L.J. 1311, 1340 (1994)),

and “work[ed] under the principle that police officers are presumptively trustworthy.” David N.

Dorfman, Proving the Lie: Litigating Police Credibility, 26 Am. J. Crim. L. 455, 472 (1999). Just

as “a prosecutor may not argue that a witness is more credible because of his status as a police

officer” (People v. Clark, 186 Ill. App. 3d 109, 115-16 (1989)), a court cannot find a witness more

credible solely because of his status as a police officer. No evidence supports the judge’s finding

that Story’s training gave him a better ability than any other witness to identify a face he saw for

a few seconds from 150 feet away.

¶ 27   Hence, there was no evidence in the record supporting the trial judge’s finding that this

police officer was better equipped than lay witnesses to identify a stranger’s face in seconds from

150 feet away. Story’s identification belies the reality of human cognition because reliability or

unreliability hinges initially on witness’s proximity to the perpetrator and the length and conditions

for sound observation. See People v. Tomei, 2013 IL App (1st) 112632, ¶ 40.




                                                -8-
No. 1-17-2090

¶ 28    We find that the record shows the “judge harbored preconceived notions regarding the

veracity of the [prosecution] witnesses which led him to reject [the] defense without due

consideration. We also find that defendant was not afforded a fair and impartial trial.” People v.

Kennedy, 191 Ill. App. 3d 86, 91 (1989). Just as “a prosecutor may not argue that a witness is more

credible because of his [or her] status as a police officer” (Clark, 186 Ill. App. 3d at 115-16), a

trial judge cannot find a witness more credible solely because of his or her status as a police officer.

¶ 29    The judge’s comments show “an underlying presumption favoring the exercise of

government power” (Morgan Cloud, The Dirty Little Secret, 43 Emory L.J. 1311, 1340 (1994)),

and “work[ed] under the principle that police officers are presumptively trustworthy.” David N.

Dorfman, Proving the Lie: Litigating Police Credibility, 26 Am. J. Crim. L. 455, 472

(1999). Accordingly, we remand to the presiding judge of the criminal division for reassignment

and a new trial. Under Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994), we may, in our

discretion, direct that this case be reassigned to a new judge on remand. People v. Serrano, 2016
IL App (1st) 133493, ¶ 45. We exercise that discretion here because of the trial judge’s pronounced

bias in favor of police testimony. Because of our disposition on this issue, we do not address the

remaining arguments on appeal.

¶ 30                                     III. CONCLUSION

¶ 31    The trial judge improperly relied on unsupported assertions about the effects of police

training on the ability to identify a face seen for a few seconds from 150 feet away. Because of the

trial judge’s pronounced bias in favor of police testimony, we remand the cause to the presiding

judge of the criminal division of the circuit court, with instructions to assign this case to a different

judge on remand.

¶ 32    Reversed and remanded with instructions.

                                                  -9-
No. 1-17-2090

¶ 33    JUSTICE PIERCE, dissenting:

¶ 34   This is essentially a one-witness identification case with circumstantial evidence in support

of the identification. The eyewitness is a police officer who, while on a surveillance assignment,

heard gunshots about 150 feet away. He looked in the direction of the gunshots and observed the

front and side of the shooter’s face; the clothing he was wearing, including a distinctive sweatshirt;

and the type of weapon fired. He also observed that, after the shooting, the shooter reached into a

car and then ran into a building. The officer called for assistance, promptly entered the building,

and found the defendant on the floor with a sweatshirt similar to the one worn by the shooter lying

at his feet. A firearm tied to shell casings found at the scene of the shooting was found in the

building, and a search of defendant produced the keys to the car that the shooter reached into after

the shooting.

¶ 35   With no other witness to the shooting and no witness offering conflicting testimony, the

majority finds this evidence sufficient to sustain a conviction. However, it orders a new trial based

on a fanciful interpretation of the trial judge’s credibility determination of the sole eyewitness. I

can only conclude that, rather than giving the circuit court’s credibility determination the deference

to which it is entitled, the majority orders a retrial based on a finding, with no persuasive

explanation, that an experienced trial judge is biased in favor of a police officer witnesses merely

because the witness is a police officer. Either the single eyewitness was credible, or he was not.

Either he saw what he testified to, or he did not. That the witness was a police officer was a fact

from which a reasonable inference could be drawn that he was trained to make accurate

observations under stressful circumstances. This does not mean that the observations made were

per se credible; even a trained professional can be wrong. But the majority’s outcome-

determinative approach is not supported by the record and is simply an end-around on the axiom


                                                - 10 -
No. 1-17-2090

that, in a bench trial, the trial judge is in the best position to make credibility findings and is

presumed to know the law. The majority decision here is nothing more than a mechanism for the

majority to replace the circuit court’s judgment with its own. I cannot agree with the majority’s

reasoning or conclusions—except that there was sufficient evidence from which the trier of fact

could conclude that defendant was guilty beyond a reasonable doubt. I respectfully dissent.

¶ 36   To explain my reasoning, it is necessary to fully state the evidence at the bench trial. A

review of the testimony shows that Officer Story testified that, at around 11:45 a.m. on November

2, 2015, he was working as a surveillance officer with a narcotics team when he saw defendant,

from about 150 feet away, firing a handgun at a car. Officer Story had a clear and unobstructed

view. He could see the front and left side of defendant’s body and face. He testified regarding

where defendant was in relation to him at time of the shooting and described the clothes that

defendant was wearing: a multicolored light blue and “kind of greyish” hoodie and light blue jeans.

Defendant approached a Pontiac parked in front of 3822 West Monroe Street, opened the door,

leaned inside, and stepped away. Defendant returned to the Pontiac, reached inside, and then

entered 3822 West Monroe Street. Officer Story also described the gun that defendant was holding

as a black semi-automatic handgun.

¶ 37   When help arrived, Officer Story and the other officers first entered the wrong building but

then entered 3822 West Monroe Street and saw defendant on the floor wearing a white t-shirt and

the same jeans he was wearing earlier. The hoodie he was wearing earlier was on the floor near

his feet. Defendant was arrested, and the keys to the Pontiac were found on defendant. In the

basement, Officer Story found a purse containing two handguns. One was a .40-caliber pistol with

an empty magazine that appeared to be the same weapon Officer Story saw defendant shooting.




                                              - 11 -
No. 1-17-2090

Officer Story recovered seven .40-caliber shell casings outside, which were later identified as

having been fired from the .40-caliber weapon he recovered.

¶ 38   A summary of the circuit court’s finding is that

       “[i]t is clear that the shooter ran into the address where the defendant was found ***.

                                                  ***

                The shooter is inside. The officer sees the shooter run inside that place and the

       police subsequently go into that location. Also it’s clear the gun used in the shooting is

       inside that same residence at 3822 West Monroe. There is no question about that.

                The seven casings on the scene match up with the gun that’s found, the .40-caliber

       gun that’s found inside the address.

                It’s also clear to me that a sweatshirt *** was found inside the same address where

       the defendant was, where the gun was, where the shooter ran into.”

¶ 39   The court then stated that “it boils down to an ID case” that occurred at 11:45 a.m., during

“natural sunlight,” and “it does appear that the officer did not have any obstructions in the line

from where he was to the—where he observed the shooter shoot.” The officer was “about 150 feet

away,” a “half of a football field.” The court found that:

       “There is corroborative evidence of this, but essentially as argued, this is a single-finger

       case.

                I do find that the officer did have a unique opportunity to view the shooter in this

       matter. I do find that the officer’s testimony with regard to the identity of the shooter was

       in fact clear, credible, and convincing.




                                                  - 12 -
No. 1-17-2090

                I do find that the officer was not startled, he was not in a situation where his

       perception might have been affected or that he might have been distracted. Again, he is a

       professional. He is a law enforcement official, which I think is something that I can take

       into consideration as compared to an individual who’s never had any such training and the

       dangers of false identification become more concerning then [sic] with a police officer.

       That is not a general statement. That is specifically to this officer. I believe his testimony

       is clear, credible, and convincing with regard to this.”

¶ 40   Contrary to the majority’s opinion, the trial judge did not make “unsupported assertions

about the special perceptual powers of police officers” (supra ¶ 1) or find “that Story’s training

gave him a better ability than any other witness to identify a face he saw for a few seconds from

150 feet away” (supra ¶ 26). These unsupported characterizations of the circuit court’s comments

form the basis of the majority’s thinly reasoned conclusion that the “ ‘[trial] judge harbored

preconceived notions regarding the veracity of the [prosecution] witnesses which led him to reject

[the] defense without due consideration.’ ” Supra ¶ 27 (quoting People v. Kennedy, 191 Ill. App.
3d 86, 91 (1989)). The majority isolates the trial judge’s actual findings to find bias where none is

evident and without regard for context. As the record shows, the trial judge’s findings were plainly

based on the evidence before it: that Officer Story was “not startled, he was not in a situation where

his perception might have been affected or that he might have been distracted.”

¶ 41   When considering identification testimony, all the circumstances should be considered,

including the opportunity to observe the offender at the time of the crime, the witness’s degree of

attention at the time of the crime, the accuracy of the witness’s prior description of the offender,

the level of certainty at the identification confrontation, and the time between the observation and

the confrontation. People v. Slim, 127 Ill. 2d 302, 307 (1989).


                                                - 13 -
No. 1-17-2090

¶ 42   Here, the trial judge found that Officer Story’s testimony was “clear, credible, and

convincing.” In doing so, the circuit court found that Officer Story—who was a trained police

officer on a surveillance assignment—looked toward the gunshots and observed the shooter, his

characteristics, his clothing, and his movements during and after the shooting. In other words, the

circuit court found that Officer Story was paying attention, a factor that is entirely appropriate to

consider when evaluating identification testimony. Id. The circuit court did not find that Officer

Story is better at observing events than a civilian because he is a police officer or that a civilian

would be unable to make the same observations. The circuit court credited Officer Story’s

testimony because he observed the shooting while it was happening and testified as to what he

saw. The circuit court considered Officer Story’s testimony that he saw defendant’s face from the

front and left side during the shooting and found that testimony—along with the remainder of

Officer Story’s identification testimony—to be “clear, credible, and convincing.”

¶ 43   The majority implies that it would be improbable for a person to recognize another person

from a distance of 150 feet but does little to substantiate that belief, other than relying on quotes

from expert testimony proffered in different cases from other states. Supra ¶ 23. I fully agree with

the State that evidence concerning the reliability of eyewitness testimony was not presented for

the circuit court’s consideration here or that this argument was fully developed in the record and,

therefore, should not be considered by this court on appeal. See People v. Mehlberg, 249 Ill. App.
3d 499, 531-53 (1993) (“A reviewing court must determine the issues before it on appeal solely

on the basis of the record made in the trial court.”). We are a court of review and should generally

refrain from considering evidence that the circuit court did not have an opportunity to consider

when making its judgment. Officer Story was fully cross-examined on his identification testimony,

and the circuit court, having considered all of the evidence, found the testimony “clear, credible,


                                               - 14 -
No. 1-17-2090

and convincing.” There was nothing arbitrary, capricious, or improbable about Officer Story’s

testimony, and certainly nothing in the record supports a finding of bias on the part of the circuit

court in finding that the testimony was credible. The majority implies that the circuit court’s

finding that Officer Story, a police officer, testified credibly is the same thing as finding Officer

Story’s testimony credible because he is a police officer. The record reflects that the circuit court

found Officer Story’s testimony was credible because, as a police officer performing his job, he

was paying attention to what was happening, he was not distracted, and his perception was not

affected. Nothing suggests that the trial judge believed Officer Story possessed enhanced

perceptual powers by virtue of having been trained as a police officer.

¶ 44   The majority attempts to make a significant point when it states “[n]o evidence supports

the judge’s finding that Story’s training gave him a better ability than any other witness to identify

a face he saw for a few seconds from 150 feet away.” Supra ¶ 26. That is not what the trial judge

found. The trial judge commented that Officer Story “was not in a situation where his perception

might have been affected or that he might have been distracted” and that, because he was paying

attention to what was happening, “the dangers of false identification” were diminished in this case.

Furthermore, if the majority means to say that, in a situation where there are two differing witness

accounts, the trial judge should not elevate a police officer’s testimony over that of a civilian, that

is fine. But how is that relevant here, where the focus is solely on the trial judge’s assessment of

Officer Story’s credibility? The majority sidesteps the issue of whether the trial judge’s finding

that Officer Story’s testimony was credible was against the manifest weight of the evidence.

Instead, the majority finds judicial bias where there is none. The majority allows its skepticism of

Officer Story’s testimony to override our obligation, as a court of review, to pay considerable

deference to the circuit court’s credibility findings when those findings are based on the evidence


                                                - 15 -
No. 1-17-2090

presented in the circuit court. The fact that the circuit court did not share the majority’s

unsubstantiated skepticism is not a valid basis for overturning the circuit court’s finding because

the circuit court’s finding is not against the manifest weight of the evidence.

¶ 45     The majority agrees with defendant “that the record shows the ‘judge harbored

preconceived notions regarding the veracity of the [prosecution] witnesses which led him to reject

[the] defense without due consideration.’ ” Supra ¶ 28 (quoting Kennedy, 191 Ill. App. 3d at 91).

But the trial judge’s comments here bear little resemblance to the comments in Kennedy, where

we faulted the trial judge for being biased and relying on matters outside of the record in making

his credibility determinations regarding defense witnesses. Kennedy, 191 Ill. App. 3d at 90-91. We

found:

         “The trial judge classified the defense witnesses as thieves, drug addicts, fornicators and

         welfare recipients. However, nothing in the record supports these classifications. The trial

         judge must have guessed from the witnesses’ clothing and mien that they were thieves,

         drug users, welfare recipients and fornicators. Alternatively, he must have relied on

         information outside of the record in evaluating the witnesses. The trial judge also seemed

         unwilling to believe the testimony of the defense witnesses because of their living

         arrangements and employment status. The defense witnesses apparently lacked credibility

         because the trial judge believed that they were unemployed drug addicts and welfare

         recipients. Also, the witnesses lacked credibility because the trial judge believed that their

         children were born out of wedlock. We are of the opinion that the trial judge harbored

         preconceived notions regarding the veracity of the defense witnesses which led him to

         reject defendant’s alibi defense without due consideration. We also believe that defendant

         was not afforded a fair and impartial trial.” Id. at 91.


                                                  - 16 -
No. 1-17-2090

¶ 46   Here, unlike in Kennedy, the trial judge gave a considered explanation for his credibility

determination that was based on the evidence before him. The majority fails to point to even a

single statement from the trial judge that evinced a “preconceived notion” in favor of the State or

a “pro-police bias,” other than the circuit court’s observation that Officer Story was a police

officer. I do not agree with the majority that the record supports a finding that the trial judge

exhibited any bias. Therefore, I would find that defendant is not entitled to a new trial on this basis.

Rather than encouraging the circuit court to explain its decisions, this decision will cause trial

judges to make conclusory credibility determinations to avoid unsubstantiated interpretations of

its findings by a reviewing court.

¶ 47   For the foregoing reasons, I respectfully dissent.




                                                 - 17 -
No. 1-17-2090


                                  No. 1-17-2090


Cite as:                 People v. Conway, 2021 IL App (1st) 172090


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-CR-
                         19055; the Hon. Charles P. Burns, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Gavin J. Dow, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan
for                      J. Spellberg and David H. Iskowich, Assistant State’s Attorneys,
Appellee:                of counsel, and Sandi Tanoue, law school graduate), for the
                         People.




                                       - 18 -